          Case 2:18-cv-05510-GAM Document 5 Filed 01/09/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

 ANDREW R. PERRONG                                )
 1657 The Fairway #131 Jenkintown, PA 19046       )
                                                  )
                                                  )
                     Plaintiff,                   )      Civil Action
                             vs.                  )                No. 18-5510
                                                  )
SPACE COAST MARKETING.                            )
                                                  )
Et. Al.                                           )
                       Defendants.                )     Jury Trial Demanded
                                                  )


                   NOTICE OF DISMISSAL OF JASON LESTER BELT:

COMES NOW Plaintiff ANDREW R. PERRONG and hereby files this Dismissal against

Defendant JASON LESTER BELT ONLY, pursuant to Rule 41(a)(l)(A)(i) of the Federal Rules

of Civil Procedure, as he has not filed an answer or motion for summary judgment. In accord

with Rule 41(a)(1)(B), such a dismissal is being made WITHOUT PREJUDICE, with each party

to bear its own fees and costs.



Dated: January 9, 2019




                                          ___________________________/s/_____________
                                                                        Andrew Perrong
                                                                         Plaintiff Pro-Se
                                                                 1657 The Fairway #131
                                                                  Jenkintown, PA 19046
                                                                   Phone: 215-791-6957
                                                                Facsimile: 888-329-0305
                                                               andyperrong@gmail.com

                                            1
